Citation Nr: 0017976	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-03 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1960 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the appellant's claim for 
service connection for the veteran's cause of death.


FINDINGS OF FACT

1.  The veteran died in January 1998.  The immediate cause of 
death was probable complications of pulmonary hypertension.  
Hepatic cirrhosis was another significant condition 
contributing to death but not resulting in the underlying 
cause of death.

2.  The veteran was not service-connected for any 
disabilities during his lifetime.

3.  There is no competent medical evidence of pulmonary 
hypertension or hepatic cirrhosis during the veteran's active 
military service or during the first post service year.

4.  There is no medical opinion linking the veteran's fatal 
pulmonary hypertension or hepatic cirrhosis with his active 
military service.



CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died in the hospital on January [redacted], 1998. 
He was 57 years old.  The immediate cause of death as noted 
on the death certificate was probable complications of 
pulmonary hypertension.  Hepatic cirrhosis was another 
significant condition contributing to death but not resulting 
in the underlying cause of death.  

In June 1999, the appellant testified that before he died, 
the veteran had a claim with VA for benefits for hearing loss 
and a left leg injury; however, these claims had never been 
adjudicated by VA.  The hearing officer also noted that there 
appeared to be no record of such claims in the claims file.  
The appellant also testified that the veteran had been sick 
for quite a while during service in the late 1970s and had 
various medical problems identified as an enlarged ear, 
ulcer, liver damage and alcoholism.  Although she made 
appointments to have the veteran examined by VA, he never 
kept the appointments.  She added that the veteran had been 
admitted to a private hospital on December 27, 1997, he was 
released on New Year's Day, was readmitted on January 2, 
1998, and died on January [redacted], 1998.  She stated that 
she was told by the doctors that the veteran's death was from 
a combination of things, such as problems with his heart, 
kidneys and liver.  The appellant stated that she had the 
records of the veteran's terminal hospitalization at home, as 
well as the report of his autopsy.  The hearing transcript 
shows that the hearing officer requested that these records 
be mailed to the RO as soon as possible, which the appellant 
agreed to do.  Several days following the hearing, the RO 
received a copy of the autopsy report only.  

The report of autopsy noted the following pathologic 
diagnoses:  (1) probable complications of pulmonary 
hypertension; (2) hepatic cirrhosis; (3) coronary and aortic 
atherosclerosis, moderate; (4) cholelithiasis; and (5) tongue 
bites, recent.  The opinion of the medical examiner was that 
death was due to probable complications of pulmonary 
hypertension.  The report also noted that the veteran had 
been admitted one day prior to death to a private hospital 
with a history of seizure activity.  

A review of the service medical records does not reveal any 
treatment or diagnosis of pulmonary hypertension.  The lungs 
and chest, heart, and vascular system were all noted as 
normal on the April 1979 retirement examination.  Nor is 
there a diagnosis of hepatic cirrhosis during service.  
However, he was diagnosed during service with habitual 
excessive drinking and alcoholism.  In June 1978, he was 
hospitalized for alcohol rehabilitation.  The summary of his 
hospitalization notes that his liver function was within 
normal limits.  There are no post service records of 
treatment.  During the veteran's lifetime, he was not service 
connected for any disabilities.

Applicable Law and Regulations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(1999).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1999).

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, that is, probable 
pulmonary hypertension, or that contributed to the veteran's 
death, hepatic cirrhosis, may be service-connected.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.304, 3.305 (1999).  
Hypertension and cirrhosis of the liver may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, (West 
1991 & Supp. 1999); 38 C.F.R. §§  3.307, 3.309 (1999).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  

Analysis

The record is completely negative for any medical evidence of 
a link between the cause of the veteran's death and his 
active service.  The earliest medical evidence of his fatal 
pulmonary hypertension is the report of his autopsy almost 18 
years following his release from active service.  Although 
there is evidence of the veteran's treatment during service 
for alcohol abuse, there is no diagnosis of hepatic cirrhosis 
during service, and no evidence linking the hepatic cirrhosis 
which contributed to his death to his alcoholism or to active 
service.  As with the pulmonary hypertension, the earliest 
medical evidence of hepatic cirrhosis is the report of 
autopsy, approximately 19 years following service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The evidence does 
not show that the appellant possesses medical expertise, nor 
is it contended otherwise.  Therefore, her opinion that the 
veteran's death was related to his period of active service 
is not competent evidence.

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist an 
appellant in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. at 486.  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, 
unlike the situation in Robinette, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make her claim 
for service connection for the cause of the veteran's death 
well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38, 42 (1997).









	(CONTINUED ON NEXT PAGE)

ORDER

Because it is not well grounded the appellant's claim for 
service connection for cause of the veteran's death is 
denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

